Name: 92/497/EEC: Commission Decision of 16 October 1992 on the allocation of the remaining quantity of the import quota for meat of bovine animals, frozen, pursuant to Article 3 of Council Regulation (EEC) No 3667/91
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1992-10-17

 Avis juridique important|31992D049792/497/EEC: Commission Decision of 16 October 1992 on the allocation of the remaining quantity of the import quota for meat of bovine animals, frozen, pursuant to Article 3 of Council Regulation (EEC) No 3667/91 Official Journal L 301 , 17/10/1992 P. 0041 - 0041COMMISSION DECISION of 16 October 1992 on the allocation of the remaining quantity of the import quota for meat of bovine animals, frozen, pursuant to Article 3 of Council Regulation (EEC) No 3667/91 (92/497/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3667/91 of 11 December 1991 opening and providing for the administration of a Community tariff quota for meat of bovine animals, frozen, falling within CN code 0202 and products falling within CN code 0206 29 91 (1992) (1), and in particular Article 4 thereof, Whereas Regulation (EEC) No 3667/91 provides for the allocation during the fourth quarter of 1992 of quantities not covered by import licence applications at 31 August 1992; whereas those quantities amount to 40,654 tonnes according to notifications from the Member States; Whereas, when the reference quantities and quantities applied for pursuant to Article 4 (1) and the third subparagraph of Article 4 (2) of Commission Regulation (EEC) No 3701/91 (2), as amended by Regulation (EEC) No 324/92 (3), were notified to the Commission by the national authorities, the figures were wrong in certain cases; Whereas, in view of the fact that the operators concerned are not responsible for the mistakes made and with a view to ensuring sound administration of this Community import quota, the remaining quantities should be shared out among the operators affected by the mistake in forwarding the figures; whereas, since the remaining quantities are less than the quantities to be corrected, the latter should be reduced proportionately; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS DECISION: Article 1 In the framework of the Community tariff quota for meat of bovine animals, frozen, provided for in Regulation (EEC) No 3667/91, the quantities which were not covered by import licence applications at 31 August 1992, namely 40,654 tonnes, shall be allocated as follows: 1. 24,200 tonnes to SA Tarbouriech, Villeneuve-sur-Lot (France); 2. 16,454 tonnes to Heine Foods Ltd (United Kingdom). Article 2 1. Import licences for the quantities referred to in Article 1 may be issued from the day of notification of this Decision. 2. The provisions of Commission Regulation (EEC) No 2377/80 (4) shall apply. 3. However, notwithstanding Articles 3 and 6 of Regulation (EEC) No 2377/80, the security for import licences shall be ECU 10 per 100 kilograms net weight and the term of validity of licences shall expire on 31 December 1992. 4. Securities as referred to in paragraph 3 shall be lodged when the licences referred to in Article 2 (1) are issued. Article 3 This Decision is addressed to the Member States. Done at Brussels, 16 October 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 349, 18. 12. 1991, p. 1. (2) OJ No L 350, 19. 12. 1991, p. 34. (3) OJ No L 35, 12. 2. 1992, p. 13. (4) OJ No L 241, 13. 9. 1980, p. 5.